Title: May 26. Tuesday.
From: Adams, John
To: 


       Dined at Mr. Bertins the Secretary of State at his Seat in the Country. Dr. F., his G. Son and I rode with Mm. Bertin, the Niece of the Minister, in her Voiture with 4 Horses. This was one of the pleasantest Rides yet. We rode near the back side of Mount Calvare, which is perhaps the finest Height near Paris. Mount Martre is another very fine Elevation. The Gardens, Walks and Water Works of Mr. Bertin are very magnificent. He is a Batchelor. His House and Gardens are situated upon the River Seine. He has at the End of his Garden a Collection of Rocks, drawn together at a vast Expense, some Thousands of Guineas. I told him I would sell him a Thousand times as many for half a Guinea.
       His Water Works are very curious. 4 Pumps, going by Means of two Horses. The Mechanism is simple and ingenious. The Horses go round as in a Mill. The four Pumps empty themselves into a square Pond which contains an Acre. From this Pond the Water flows through Pipes down to every Part of the Garden.
       I enquired of a certain Abbe, who sat next me at Dinner, who were the purest Writers of french. He gave me in writing, L’Histoire universell du Bossuet. La Fontaine. Moliere. Racine. Rousseau. Le petit caerene carême de Massillon. Les sermons de Bourdaloue.
      